Citation Nr: 1036567	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-06 507	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hammer toes.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision rendered by the 
Cleveland, Ohio Regional Office (RO) for the Pittsburgh, 
Pennsylvania RO of the Department of Veterans Affairs (VA), which 
denied the claim for service connection for bilateral hammer 
toes.

The Board remanded the claim for additional development in June 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  The Veteran was notified of the 
information needed to substantiate his claim for service 
connection for bilateral hammer toes by the Pittsburgh RO in 
correspondence dated in April 2006.

The Board finds that the VA medical opinion provided during a 
June 2010 examination is inadequate for purposes of deciding the 
claim.  The examiner described her review of the claims file and 
observed that the Veteran's October 1968 pre-induction 
examination report noted that he had overlapping of the second 
toes of both feet, which the examiner remarked was a benign 
congenital anomaly.  She also indicated that there were no other 
abnormalities of the feet noted at pre-induction, thereby 
indicating that he did not have any hallux formation or hammer 
toe formations at that time.  The Veteran reported that in his 
duties as a combat engineer in Vietnam he blew up bunkers and 
built bridges and at times had to wear his boots for more than 
two weeks at a time.  The diagnosis on VA examination included 
bilateral hallux valgus deformity, bilateral hammer toe 
deformity, and bilateral calcaneal heel spurs.  Then, the 
examiner opined that it is at least as likely as not that the 
Veteran's difficulties with his feet could have been aggravated 
by wearing his footwear for prolonged periods of time during 
service.  In other words, the examiner suggested that the Veteran 
did not have hammer toes (or a hallux formation) at pre-
induction, but that a hammer toe, hallux valgus, or heel spur 
disability was aggravated by service.

The Veteran should be scheduled for an additional VA examination 
and opinion by an orthopedic specialist or podiatrist to clarify 
what disorder of the toes, if any, he had at pre-induction 
examination, whether he has the same disorder now or any 
additional toe disorders, and whether any current toe disorder 
was caused or aggravated by military service.

In addition, the AMC/RO should give the Veteran another 
opportunity to submit private treatment records from Huntington 
Foot Care.  The record reflects that October 2009 and February 
2010 letters from the Nashville RO on behalf of the AMC requested 
private treatment records from Huntington Foot Care.  After no 
response was received, the Nashville RO notified the Veteran.  He 
responded in February 2010 that he contacted the clinic, and his 
private podiatrist reported that he sent to records to the 
Altoona VA Medical Center (VAMC).  However, the Veteran stated 
that the VAMC did not have his private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed hammer toe disorder since 
his separation from service.  Of particular 
interest are private treatment records from 
Huntington Foot Care and VA treatment records 
from June 2010 to the present.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Following receipt of any additional VA or 
private treatment records, as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA feet examination and opinion 
performed by an orthopedic specialist or 
podiatrist at a VA facility.  The purpose of 
the examination and opinion is to determine 
whether the Veteran has a current bilateral 
toe disorder, to include hammer toes, that 
was caused or aggravated by events during 
military service.  All indicated tests and 
studies are to be performed.

Prior to the examination, the claims folder 
must be made available to the orthopedic 
specialist or podiatrist performing the 
examination for review of the case, including 
a copy of this remand.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Feet 
Examination, revised on May 1, 2007.

Following a thorough review of the claims 
folder, including the service treatment 
records and a physical examination of the 
Veteran, the examiner is requested to provide 
two medical opinions.  First, identify the 
name of the disorder characterized by 
crossing of the second toes that the Veteran 
had on pre-induction examination, indicate 
whether he has the same disorder now, and 
provide a medical opinion as to whether it is 
as least as likely as not (50 percent 
probability or greater) that any current toe-
crossing deformity was aggravated by military 
service.  The orthopedic specialist or 
podiatrist is requested to use his or her 
medical judgment to describe the degree of 
aggravation, if any, caused by service.

Second, indentify any other current toe 
disorder and provide a medical opinion as to 
whether it is as least as likely as not (50 
percent probability or greater) that it was 
caused or aggravated by military service.  
Both opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


